 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH LAVERY,                                    No. 2:13-cv-2083 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    B. DHILLON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding in forma pauperis who is currently represented by

18   court-appointed counsel for the limited purpose of completing discovery proceedings. Plaintiff

19   seeks relief pursuant to 42 U.S.C. § 1983. This action was referred to this court by Local Rule

20   302 pursuant to 28 U.S.C. § 636(b)(1).

21          Plaintiff was appointed counsel on July 12, 2018. See ECF No. 172. Four days later, on

22   July 16, 2018, the court received a “motion to intervene” from plaintiff that was filed pro se. See

23   ECF No. 173. The motion stated that plaintiff was unable to proceed on his own in this case and

24   that plaintiff was constantly being harassed by prison officials. See generally id.

25          It appears that the court’s order appointing plaintiff counsel and plaintiff’s motion to

26   intervene crossed in the mail. The appointment of counsel should alleviate and/or remedy the

27   concerns plaintiff has expressed in the motion to intervene. Accordingly, the pro se motion will

28   be denied.
                                                       1
 1          On August 8, 2018, the court ordered counsel for plaintiff to inform the court of the date
 2   she had scheduled to meet with plaintiff for the first time. ECF No. 177. After doing so,
 3   plaintiff’s counsel was also ordered to inform the court whether scheduling an additional meeting
 4   date with plaintiff would be necessary or, in the alternative, whether discovery could proceed.
 5   ECF No. 177 at 2.
 6          On August 27, 2018, plaintiff’s counsel informed the court that she had scheduled a
 7   meeting with plaintiff for September 4, 2018. ECF No. 178. The court presumes that this
 8   meeting took place. Counsel has not timely informed the court whether an additional meeting
 9   with plaintiff will be necessary.
10          The court reminds both parties that it has an obligation to manage and dispose of cases in
11   a just, speedy and inexpensive manner. See Fed. R. Civ. P. 1. Therefore, in accord with its
12   August 8, 2018 order, the court will again direct plaintiff’s counsel to inform the court whether an
13   additional meeting with plaintiff is necessary before discovery may proceed in this matter.
14          Accordingly, IT IS HEREBY ORDERED that:
15          1. Plaintiff’s July 16, 2018 motion to intervene filed by plaintiff pro se (ECF No. 173) is
16   DENIED; and
17          2. Within seven days of the date of this order, plaintiff’s counsel shall inform the court
18   whether additional time to meet with and/or interview plaintiff is needed, and if so, how much
19   additional time is needed.
20   DATED: October 23, 2018
21

22

23

24

25

26

27

28
                                                       2
